Case: 20-40816     Document: 00515848719         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 4, 2021
                                  No. 20-40816
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Fuentes-Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-799-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Carlos Fuentes-Perez pled guilty, without the benefit of a plea
   agreement, to one count of illegally reentering the United States in violation
   of 8 U.S.C. § 1326. The district court sentenced Fuentes-Perez to 36 months
   of imprisonment, which was above the advisory sentencing guidelines range


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40816      Document: 00515848719          Page: 2   Date Filed: 05/04/2021




                                    No. 20-40816


   of 18 to 24 months in prison. On appeal, Fuentes-Perez asserts that his
   sentence is substantively unreasonable because the district court erred in
   balancing the factors set forth in 18 U.S.C. § 3553(a).
          Although Fuentes-Perez did not specifically object to the substantive
   reasonableness of his sentence after it was imposed, he did seek a sentence
   lower than the one ultimately imposed. Erring on the side of caution, we
   analyze Fuentes-Perez’s substantive reasonableness claim as though error
   was preserved. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 764–
   67 (2020), on remand, 955 F.3d 519, 520 n.1 (5th Cir. 2020) (per curiam).
          This court reviews sentences, whether inside or outside the
   Guidelines, for reasonableness in light of the sentencing factors set forth in
   § 3553(a) and reviews the substantive reasonableness of a sentence under a
   deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38,
   46–47, 49–51 (2007). A sentence is not unreasonable merely because a
   different sentence would also have been appropriate. Id. at 51.
          The record demonstrates that the district court assessed the facts and
   arguments of the parties and determined that a sentence within the advisory
   guidelines range was insufficient to achieve the sentencing goals set forth in
   § 3553(a). The district court further adopted the presentence report and
   considered the advisory sentencing guidelines range and the § 3553(a)
   sentencing factors, specifically noting the history and characteristics of the
   defendant and the need for the sentence to promote respect for the law and
   afford adequate deterrence from crime.
          Fuentes-Perez’s arguments on appeal constitute a disagreement with
   the district court’s weighing of the § 3553(a) factors and correctness of the
   sentence imposed. This disagreement does not show error in connection
   with his sentence, nor does it show that the sentence imposed was not
   reasonable. See Gall, 552 U.S. at 51; United States v. Malone, 828 F.3d 331,




                                          2
Case: 20-40816      Document: 00515848719          Page: 3    Date Filed: 05/04/2021




                                    No. 20-40816


   342 (5th Cir. 2016); United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th
   Cir. 2008) (per curiam). Furthermore, this court does not reweigh the
   § 3553(a) factors and reexamine their relative import, nor will it reverse the
   district court on the basis that this court could reasonably conclude that a
   different sentence may have been proper. See Gall, 552 U.S. at 51; United
   States v. McElwee, 646 F.3d 328, 344 (5th Cir. 2011). Here, Fuentes-Perez’s
   sentence is supported by numerous § 3553(a) factors and is within the
   statutory maximum. See 8 U.S.C. § 1326(a), (b).
          As to the extent of the variance, Fuentes-Perez’s sentence is twelve
   months greater than the top of his advisory guidelines range. This court has
   upheld much greater variances. E.g., United States v. Key, 599 F.3d 469, 475–
   76 (5th Cir. 2010); United States v. Herrera-Garduno, 519 F.3d 526, 531–32
   (5th Cir. 2008); United States v. Jones, 444 F.3d 430, 433, 441–42 (5th Cir.
   2006); United States v. Smith, 417 F.3d 483, 485, 492 (5th Cir. 2005). Given
   the significant deference that is due to a district court’s consideration of the
   § 3553(a) factors, Fuentes-Perez has not demonstrated that the district court
   committed any error in imposing his above-guidelines sentence. See Gall,
   552 U.S. at 50–53.
          The district court’s judgment is AFFIRMED.




                                          3